TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                       NO. 03-10-00530-CV


                                      Jesse Reyes, Appellant

                                                  v.

                                     Vanessa Reyes, Appellee


         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
         NO. 08-1111-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed his notice of appeal in the trial court on July 30, 2010. On October 1,

we were informed by the trial court clerk that appellant had not paid for or made arrangements to pay

for the clerk’s record. On October 7, we sent appellant notice that the clerk’s record was overdue

and that he needed to pay or make arrangements to pay for the record. We informed appellant that

if he did not address the matter before October 18, his appeal would be subject to dismissal. To date,

appellant has not responded to this Court. We therefore dismiss the appeal for want of prosecution.

Tex. R. App. P. 42.3(b).



                                               ___________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on for Want of Prosecution

Filed: December 17, 2010